        Case 9:19-cv-00098-DLC Document 62 Filed 07/13/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 THOMAS ALLT and ADRIANA
 ALLT, husband and wife,                          CV 19-98-M-DLC

                      Plaintiffs,
                                                   ORDER
 vs.


 TIM J. GEORGE, dba MONTANA
 MOBILE TRUCK & TRAILER
 REPAIR; EUGENE TRUCK HAVEN,
 INC., dba TRUCK N TRAVEL; TA
 OPERATING MONTANA LLC, dba
 TRAVEL CENTERS OF AMERICA;
 and BUSINESS ENTITIES I through
 X,

                      Defendants.

       Defendants have filed a motion requesting the telephonic scheduling

conference scheduled for July 15, 2020, at 3:00 p.m. be continued to a time later

that same day. The motion being unopposed and good cause appearing,

       IT IS HEREBY ORDERED that the motion is GRANTED. The telephonic

scheduling conference is RESET for July 15, 2020, at 3:45 p.m. All counsel shall

                                         1
        Case 9:19-cv-00098-DLC Document 62 Filed 07/13/20 Page 2 of 2



call 1-866-390-1828 at the designated time to participate in the scheduling

conference. When prompted, enter the access code 8447649 followed by #.

            DATED this 13th day of July, 2020.



                                             ______________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge




                                         2
